Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 20, 2017

                                     No. 04-17-00061-CV

                                Carlos Antonio RAYMOND,
                                         Appellant

                                              v.

      Martin Joseph ROY and Pizza Venture of San Antonio, LLC d/b/a Papa Johns Pizza,
                                       Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2015CV00935
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice


        On November 1, 2017, after the briefs had been filed, pro se appellant Carlos Antonio
Raymond filed a “Motion to Correct or Modify the Record.” Appellant’s motion is GRANTED
IN PART AND DENIED IN PART. More specifically, in the motion, appellant first asks that
we substitute the name Andrea Starks for the name Martha Longston in his amended brief and
reply brief. Appellant contends he mistakenly referred to Martha Longston as the pertinent
witness when he should have referred to Andrea Starks. After review, we GRANT appellant’s
request to substitute the name Andrea Starks for the name Martha Longston in his amended and
reply briefs
        In addition to the foregoing, appellant also requests that he be permitted to modify or
correct the appellate record based on statements made by appellee in its brief. We DENY this
portion of appellant’s motion. Moreover, to the extent appellant has presented additional
argument in his November 1, 2017 motion, those arguments will not be considered by this court
to the extent they are not raised in appellant’s brief.
It is so ORDERED on November 20, 2017.

                                         PER CURIAM




ATTESTED TO: _________________________________
             KEITH E. HOTTLE,
             Clerk of Court